                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                (CAMDEN VICINAGE)


 NICHOLAS DIBENEDETTO and                                Civil Action No.
 EVELYN DIBENEDETTO,
      Plaintiffs,
     v.

 BALLY’S PARK PLACE LLC d/b/a
 BALLY’S ATLANTIC CITY; and
 ABC CORPORATIONS (1-10),
      Defendants.


                                   NOTICE OF REMOVAL

       Defendant, Bally’s Park Place, LLC (improperly designated as “Bally’s Park Place LLC

d/b/a Bally’s Atlantic City”), hereby gives notice to the Court, pursuant to 28 U.S.C. §1446(b) of

the removal of this action which has been pending in the Superior Court of New Jersey, Law

Division, Atlantic County under Docket No.: ATL-L-2004-21 (the State Action). The removal

to this Court, Camden Vicinage, is proper for the reasons set forth below:

       1.      Plaintiffs, Nicholas DiBenedetto and Evelyn Benedetto, are citizens of the State of

New Jersey with a principal residence in Middlesex County, New Jersey. Defendant, Bally’s Park

Place, LLC, improperly designated as “Bally’s Park Place LLC d/b/a Bally’s Atlantic City”, is a

limited liability company with a single member, CEOC, LLC, which, itself, is a limited liability

company with a single member Caesars Resort Collection, LLC, which, itself, is a limited liability

company with a single member, Caesars Growth Partners, LLC, which, itself, is a limited liability

company with a single member, Caesars Holdings, Inc., which is a Delaware corporation, with its

principal place of business located in Nevada.
        2.      This matter was originally filed in the Superior Court, Law Division, Atlantic

County bearing docket number ATL-L-2004-21. See Plaintiffs’ Complaint, attached as

Exhibit “A”.

        3.      Plaintiffs filed their Complaint against the Defendants to recover for injuries

alleged to have been suffered as a result of an incident that occurred on July 4, 2019, at 1900

Pacific Avenue, Atlantic City, New Jersey.

        4.      This is a civil action of which the United States District Court has original

jurisdiction pursuant to 28 U.S.C. §1332(a)(1) (diversity).

        5.      Pursuant to U.S.C. §1332(c)(1), a corporation shall be deemed to be a citizen of

every State and foreign State by which it has been incorporated and the State or foreign State

where it has its principal place of business.

        6.      This entire matter is one which may be removed to this Court by virtue of the

provisions of 28 U.S.C. §1441(a) and in accordance with 28 U.S.C. §1446.

        7.      This court is one of proper venue pursuant to 28 U.S.C. §1391(a)(2) because the

alleged violation occurred in the State of New Jersey.

        8.      Venue in the Camden vicinage is proper as the incident occurred at the Bally’s

property located in Atlantic City, New Jersey.

        9.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal has been filed

with the Clerk of the Superior Court of New Jersey, Law Division, Atlantic County and written

notice given to the Plaintiff.

        10.     This Court has original jurisdiction pursuant to 28 U.S.C. Section 1332 and, upon

information and belief, the amount in controversy exceeds seventy-five thousand dollars

($75,000.00), exclusive of interest and costs.
       11.     Since the filing of Defendant’s Answer in State Court, Plaintiffs have served a

Statement of Damages alleging that the injuries being claimed are worth $400,000.00. See

Plaintiffs’ Statement of Damages, attached as Exhibit “B”.

       18.     Pursuant to 28 U.SC. 1446, a party may seek to remove a case after receiving

information confirming that the damages being alleged are in excess of seventy-five thousand

dollars ($75,000.00), exclusive of interest and costs.

       WHEREAS, the Defendant, Bally’s Park Place, LLC, respectfully gives notice to this

Court with the request for the removal of the State Action in the Superior Court of New Jersey,

Law Division, Atlantic County, to the United States District Court of New Jersey, Camden

Vicinage.

                                              Respectfully submitted,

                                              SWEENEY & SHEEHAN


                                              By:   _/s/ Brian M. Dib, Esquire
                                                    Giacomo F. Gattuso, Esquire
                                                    Brian M. Dib, Esquire
                                                    Attorneys for Defendant,
                                                    Bally’s Park Place, LLC

Date: September 3, 2021
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                 (CAMDEN VICINAGE)


 NICHOLAS DIBENEDETTO and                                  Civil Action No.
 EVELYN DIBENEDETTO,
      Plaintiffs,
     v.

 BALLY’S PARK PLACE LLC d/b/a
 BALLY’S ATLANTIC CITY; and
 ABC CORPORATIONS (1-10),
      Defendants.

                         CERTIFICATE OF FILING AND SERVICE

       The within Notice of Filing and Notice of Removal by Defendant, Bally’s Park Place,

LLC, improperly designated as Bally’s Park Place LLC d/b/a Bally’s Atlantic City, has been

filed via electronic filing this date with the Clerk of the Court, United States District Court for

the District of New Jersey, Camden Vicinage.

                                               Respectfully submitted,

                                               SWEENEY & SHEEHAN


                                               By:   _/s/ Brian M. Dib, Esquire
                                                     Giacomo F. Gattuso, Esquire
                                                     Brian M. Dib, Esquire
                                                     Attorneys for Defendant,
                                                     Bally’s Park Place, LLC

Date: September 3, 2021
                                    PROOF OF SERVICE

       On September 3, 2021, I, the undersigned, served the following parties via e-filing &
U.S. First Class Mail:

U.S. First Class Mail
Michelle Smith, Clerk
Superior Court of New Jersey
Law Division, Hughes Justice Complex
25 W. Market Street, CN 971
Trenton, New Jersey 08625

Clerk
Atlantic County Superior Court
Atlantic County Superior Court
1201 Bacharach Boulevard
Atlantic City, NJ 08401
Richard A. Stoloff, Esquire
Law Offices of Richard A. Stoloff
605 New Road
Linwood, New Jersey 08221

the following document:

             NOTICE OF FILING AND NOTICE OF REMOVAL BY
      DEFENDANT, BALLY’S PARK PLACE, IMPROPERLY DESIGNATED AS
          BALLY’S PARK PLACE LLC d/b/a BALLY’S ATLANTIC CITY

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

                                             Respectfully submitted,

                                             SWEENEY & SHEEHAN


                                             By:   _/s/ Brian M. Dib, Esquire
                                                   Giacomo F. Gattuso, Esquire
                                                   Brian M. Dib, Esquire
                                                   Attorneys for Defendant,
                                                   Bally’s Park Place, LLC
Date: September 3, 2021
CE-1116
SWEENEY & SHEEHAN
Sentry Office Plaza
216 Haddon Avenue, Suite 300
Westmont, New Jersey 08108
(856) 869-5600 Telephone
(856) 869-5605 Facsimile
Frank Gattuso, Esquire
Attorney I.D. No.: 002291999
Brian M. Dib, Esquire
Attorney I.D. No.: 018402012
Attorneys for Defendant, Bally’s Park Place, LLC,
improperly designated as Bally’s Park Place LLC d/b/a Bally’s Atlantic City
 NICHOLAS DIBENEDETTO and                              Civil Action No.
 EVELYN DIBENEDETTO,
         Plaintiffs,
        v.

 BALLY’S PARK PLACE LLC d/b/a
 BALLY’S ATLANTIC CITY; and
 ABC CORPORATIONS (1-10),
      Defendants.


       NOTICE OF FILING OF NOTICE OF REMOVAL OF CIVIL ACTION TO
        UNITED STATES DISTRICT FOR THE DISTRICT OF NEW JERSEY
                           (CAMDEN VICINAGE)

TO:    Clerk
       Atlantic County Superior Court
       1201 Bacharach Boulevard
       Atlantic City, NJ 08401


WITH NOTICE TO:

Michelle Smith, Clerk
Superior Court of New Jersey
Law Division, Hughes Justice Complex
25 W. Market Street, CN 971
Trenton, New Jersey 08625

Office of the Clerk
United States District Court for the District of New Jersey
Mitchell H. Cohen Building, Room 1050
400 Cooper Street
Camden, NJ 08101
Richard A. Stoloff, Esquire
Law Offices of Richard A. Stoloff
605 New Road
Linwood, New Jersey 08221

       PLEASE TAKE NOTICE that a Notice of Removal by Defendant, Bally’s Park Place,

LLC, improperly designated as Bally’s Park Place LLC d/b/a Bally’s Atlantic City, of this action

from the Superior Court of New Jersey, Law Division, Atlantic County, Docket No. ATL-L-

2004-21, to the United States District Court for the District of New Jersey (Camden Vicinage) (a

copy of the Notice of Removal is attached hereto) was filed on September 3, 2021, in the United

States District Court of New Jersey, Camden Vicinage.


                                            Respectfully submitted,

                                            SWEENEY & SHEEHAN


                                            By:   _/s/ Brian M. Dib, Esquire
                                                  Giacomo F. Gattuso, Esquire
                                                  Brian M. Dib, Esquire
                                                  Attorneys for Defendant,
                                                  Bally’s Park Place, LLC
Date: September 3, 2021
EXHIBIT ‘A’
EXHIBIT ‘B’
LAW OFFICES OF RICHARD A. STOLOFF
605 New Road
Linwood, NJ 08221
(609) 601-2233
BY: RICHARD A. STOLOFF                            ATTORNEY FOR PLAINTIFFS
Attorney ID#: 044951991
____________________________________
                                     :
NICHOLAS DiBENEDETTO &               :            SUPERIOR COURT OF NEW JERSEY
EVELYN DiBENEDETTO (h/w)             :            ATLANTIC COUNTY
               Plaintiffs            :            LAW DIVISION
                                     :
               vs.                   :            DOCKET NO: ATL-L-2004-21
                                     :
BALLY’S PARK PLACE LLC               :
d/b/a BALLY’S ATLANTIC CITY,         :
and ABC CORPORATIONS (1-10)          :
                                     :
               Defendants.           :
____________________________________:
TO: Frank Gattuso, Esq.
     Sweeney & Sheehan
     Sentry Office Plaza
     Suite 300
     216 Haddon Avenue
     Westmont, NJ 08108



                              STATEMENT OF DAMAGES



       Please take notice that the plaintiffs, Nicholas DiBenedetto & Evelyn DiBenedetto,
hereby demand of the defendants, the sum of $400,000.00 (Four Hundred Thousand Dollars)
under plaintiff’s Complaint.



                                          LAW OFFICES OF RICHARD A. STOLOFF
Date:                                 BY: /s/Richard A. Stoloff
                                          Richard A. Stoloff, Attorney for plaintiff
